Citation Nr: 1513218	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-33 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1972 to November 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the VBMS file reveals a November 2014 Appellant's Brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not pre-exist service, did not manifest during service or within one year thereafter, and is not otherwise related to his military service.

2.  The Veteran's current right knee disorder did not manifest during service or within one year thereafter and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right knee disorder was not incurred in active service, and is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a March 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in March 2011.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, personnel records, and all relevant, identified, and available post-service treatment records.

The Veteran was also afforded VA examinations in July 2010 to determine the nature and etiology of his right knee disorder and his bilateral hearing loss.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted appropriate examinations, and reported relevant findings.  In addition, an addendum opinion for the veteran's right knee disorder claim was provided in October 2012 by the same examiner who conducted the July 2010 examination of the Veteran's right knee.  The opinions provided in July 2010 and October 2012 included rationales.  As such, the Board finds that the VA examinations, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.



II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and other organic diseases of the nervous system (which includes sensorineural hearing loss) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis and sensorineural hearing loss are considered to be chronic diseases for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service from being stationed at a helicopter base.  See March 2012 notice of disagreement.  The Veteran reported that this in-service noised exposure caused his current bilateral hearing loss.

In this case, the service treatment records show that an enlistment examination was conducted in July 1972 and the Veteran's ears were noted to be normal upon clinical evaluation.  His audiological evaluation documented pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
/
5
LEFT
35
30
20
/
5

The Veteran was qualified for enlistment, but he was assigned a 2" in the physical profile box (PULHES) for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  PULHES reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Odiorne, 3 Vet. App. at 457.  The Veteran was assigned a Physical Category of B.  The Veteran denied hearing loss or ear trouble on an associated report of medical history.

Impaired hearing is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Every Veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded on examination reports are considered "noted" at entry into service.  38 C.F.R. § 3.304(b).  Here, the Board finds that the Veteran's current hearing loss was not "noted" upon service entrance.  Although there was some diminished hearing noted, it was not significant enough to constitute hearing loss for VA purposes and the clinical examination was normal.  Accordingly, the presumption of soundness applies.  Therefore, the Veteran's claim will be considered on the basis of direct service connection.

The Veteran's STRs were otherwise silent for hearing loss.  On the audiological evaluation conducted for the Veteran's separation examination in September 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
55
LEFT
20
10
15
5
5

In the accompanying notes section, the physician stated that the audiogram taken at separation was "basically unchanged" since the time of the induction physical.  The Veteran's ears were marked as normal under the clinical evaluation.

After discharge, the Veteran reported in his January 2010 claim for service connection that his bilateral hearing loss began in 1973.  A February 2010 VA treatment record noted that the Veteran denied experiencing hearing loss.

The Veteran underwent a VA examination in July 2010.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
55
LEFT
20
20
15
30
40

Speech audiometry revealed speech recognition scores on the Maryland CNC word list of 100 percent in the right ear and of 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported military noise exposure due to his period of being stationed at a helicopter base and his exposure to aircraft.  The examiner also noted that the Veteran had occupational noise exposure while working in a factory after discharge and there was no recreational noise exposure.

The Board initially notes that the Veteran was diagnosed with bilateral sensorineural hearing loss by the July 2010 VA examiner.  In addition, the Veteran currently has bilateral hearing loss at a level that meets the standards of a disability for VA purposes.  In regards to the second requirement for service connection of an in-service event or injury, the Veteran has reported that he was exposed to noise from helicopters during his active service.  The Veteran is competent to report noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to noise in service.

Thus, the Board will next discuss whether the Veteran is entitled to presumptive service connection based on a chronic disease.  As discussed above, sensorineural hearing loss is a chronic disease that potentially entitles the Veteran to the presumption under 38 C.F.R. § 3.303(b).  It is clear from the evidence of record that neither sensorineural hearing loss nor a manifestation sufficient to identify the disease entity were shown during service.  The July 2010 VA examiner analyzed the results of the audiograms taken during the Veteran's enlistment and discharge examination.  The examiner noted that these results demonstrated varying degrees of diminished hearing, but there was no VA hearing loss.  In addition, the service treatment records do not reflect a diagnosis of sensorineural hearing loss and they are negative for any complaints of hearing or ear problems.  The examiner's assessment of the results of in-service audiograms and the lack of supporting evidence in the service treatment records demonstrate that during service, there was not a manifestation sufficient to identify the disease.

The Board recognizes the Veteran's contention that his hearing loss began in 1973.  However, the relevant regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  Thus, while the Veteran's currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  

The record also does not establish that sensorineural hearing loss manifested within one year of service.  The first diagnosis of sensorineural hearing loss found in the available medical evidence was in July 2010.  As a result, service connection under 38 C.F.R. 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that Veteran indicated that he experienced hearing loss since his military service by reporting that his bilateral hearing loss began in 1973.  See January 2010 claim.  The Veteran is competent to report his symptoms, to include diminished hearing.  Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, 21 Vet. App. 303. 

In this case, the Board finds that the Veteran is competent to state that he has had diminished hearing since military service.  However, his allegations are not competent to demonstrate hearing loss for VA purposes during service or thereafter; such a highly technical finding cannot be made via personal knowledge or observation.  Accordingly, the Board does not accord any such statements probative weight.  The Board notes that the results of the September 1975 audiogram appear to demonstrate that the Veteran had a right ear hearing disability under 38 C.F.R. § 3.385.  However, the July 2010 examiner determined that these results were inaccurate by comparing the audiometric results over time in terms of their severity.  The examiner stated that the Veteran's July 1972 entrance examination reflected that the right ear had hearing within normal limits and the left ear displayed mild hearing loss at 500 to 1000 Hertz (Hz.).  The September 1975 discharge examination showed mild to severe hearing loss in the right ear and moderately severe hearing loss at 6000 Hz. in the left ear.  

In contrast, the examiner's report noted that the Veteran's July 2010 audiogram demonstrated that the right had hearing within normal limits through 3000 Hz. and sloping to moderate to moderately severe sensorineural hearing loss beginning at 4000 Hz.  She observed that the left ear had hearing within normal limits through 3000 Hz. and from that point, sloping to mild to moderate sensorineural hearing loss.  Thus, the VA examiner summarized that the results of the July 2010 audiogram reflected that the Veteran had substantially better hearing in July 2010 than he did during his discharge examination in September 1975.  For this reason, the VA examiner opined that the results from the September 1975 discharge examination were not reliable.  The Board also notes that the discharge examination also indicated that the September 1975 audiogram did not represent a worsening of the Veteran's hearing as it specifically stated that the results were basically unchanged from the enlistment examination results.

As discussed above, the service treatment records do not reflect a diagnosis of sensorineural hearing loss and the objective testing results did not indicate that he had sensorineural hearing loss during service.  Moreover, the Veteran did not report symptoms of hearing loss until many years after separation from service in his January 2010 claim.  In addition, the Veteran's denial of symptoms of hearing loss in a February 2010 VA treatment record calls into question whether there was continuity of symptomatology.  For the foregoing reasons, the Board finds that the Veteran's reported history regarding the onset of sensorineural hearing loss in service to be not significantly credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter and that there has been no continuity of symptomatology of hearing loss since his period of service.

However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In addition, the Board reiterates that service connection may be granted for hearing loss (or other disability) diagnosed post-service upon a showing of a nexus between that disability and the injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

After reviewing the Veteran's claims file and his reported history, the July 2010 VA examiner found that the Veteran's bilateral hearing loss was less likely as not related to his active military service.  The examiner noted that the Veteran had a long history of occupational noise exposure and the September 1975 examination results were an unreliable basis to determine the state of the Veteran's hearing acuity when he was discharged.  Thus, the Board finds that the examiner offered a rationale for the opinion reached that is supported by the evidence of record; it is accorded probative weight.

The Board also acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board concludes that the July 2010 VA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss is not related to his service, to include the noise exposure therein.  Accordingly, the claim for service connection for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Knee Disorder

The Veteran contends that he injured his right knee when he fell during service.  See December 2012 VA Form 9.  He also stated that his current right knee disorder began during service.  See March 2012 notice of disagreement.

The service treatment records show that in November 1973, the Veteran complained of having left knee pain for one year.  In February 1974, the Veteran reported that his knees would give out when he walked.  The knees were noted to be stable and no swelling or tenderness was found.  This record reported that an x-ray of the knees revealed no deformity and that the Veteran had a normal examination.  His September 1975 separation examination noted that the Veteran's lower extremities were normal and that he had a scar on his left knee.

After discharge, the first available medical evidence of a right knee problem is in a February 2010 VA treatment record.  The Veteran was described as having a history of chronic right knee pain for many years.  The record documented that the right knee had obvious degenerative joint disease.

During his July 2010 VA examination, the Veteran reported experiencing right knee pain on and off.  He could not remember if there was any injury that caused his pain.  The examination noted that the right knee did not give way.  The Veteran was diagnosed with right knee degenerative arthritis.

As discussed above, the Veteran meets the threshold requirement for the chronic disease presumption as his arthritis is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  However, the Veteran's right knee degenerative arthritis did not manifest in service or in the year after separation.  Though the Veteran reported that his right knee disorder began during service in 1973 on his January 2010 claim for service connection, the Board reiterates that the manifestations must be "noted" in the service treatment records to satisfy the pertinent regulations.  While the February 1974 service treatment record noted the Veteran's complaint of his knees giving out, the Veteran was not diagnosed with a right knee disorder at that time.  Moreover, an x-ray of the Veteran's knees was normal.  

In the October 2012 VA addendum opinion, the examiner determined that that the Veteran's in-service right knee complaint resolved prior to discharge.  After acknowledging that the Veteran was documented as having an acute right knee condition in the service treatment records, the examiner also observed that no subsequent complaints were noted and that the Veteran's separation examination described the right knee as normal.  In addition, the evidence does not suggest that the Veteran's right knee disorder manifested within a year after discharge.  Following the Veteran's discharge from service in September 1975, the record indicates that the Veteran was not diagnosed with a right knee disorder until February 2002, more than twenty five years later.

Although the record reflects that the Veteran did not seek treatment for his right knee pain until February 2002, the Board acknowledges the Veteran's statements that his right knee disorder began during service.  As noted above, the Veteran is competent to report his symptoms since service.  The Board notes that the Veteran has not specifically stated that he has experienced continuous symptoms of knee pain since service.  He informed the July 2010 VA examiner that he felt right knee pain off and on and the February 2002 VA treatment record noted that the Veteran had suffered from right knee pain for "many years."  Nonetheless, the Board has determined that to the extent the Veteran's statements indicate a continuity of symptomatology, they are not credible as they are inconsistent with the other evidence of record.  The Veteran's separation examination demonstrated that his lower extremities were normal upon clinical evaluation.  Thus, there is a lack of probative evidence that the Veteran's right knee disorder manifested during service, within one year after discharge, or that there has been continuity of symptomatology since his service.

The Board will now consider whether the Veteran can establish service connection on a direct basis.  The evidence of record reflects that the Veteran has a current diagnosis of right knee degenerative arthritis.  Thus, the Veteran has a current disability.  In addition, the Veteran fulfills the second requirement for service connection as he has a documented in-service injury or event in the February 1974 service treatment record.  In considering the third element required for service connection, the Board finds that the most competent and probative evidence weighs against finding a nexus between the Veteran's current right knee degenerative arthritis and his active service.

The October 2012 VA examiner opined that the Veteran's right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided a sufficient rationale in support of this opinion.  The examiner explained that the Veteran's current right knee disorder had no relationship to the events described in the Veteran's service treatment records as it involved a separate and distinct process and that the incident during service had had no sequelae. Thus, the Board finds that the most probative evidence of record does not show that the Veteran's right knee disorder was incurred in active military service.  The October 2012 VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  The examiner offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based this opinion on clinical data and other rationale, the Board finds this opinion to be highly probative.  

The Board has considered the statements of the Veteran asserting that his current right knee disorder was caused by a fall during service.  See December 2012 VA Form 9.  The Veteran is competent to report incidents of falling as well as the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and the examiner has training, knowledge, and expertise on which he relied to form his opinion.  The examiner also provided a thorough rationale for the conclusion reached.  Consequently, the Board finds that the most probative evidence establishes that there is no relationship between the Veteran's right knee disorder and his active service.  
 
Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Accordingly, the Board concludes that service connection for a right knee disorder is not justified.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disorder is denied.


REMAND

It is necessary for the Board to remand the Veteran's tinnitus claim to obtain an adequate medical opinion.  The Veteran was provided with a VA examination to determine the nature and etiology of his tinnitus in July 2010.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  In her rationale, the examiner stated that tinnitus was a symptom of an underlying condition rather than a disease.  However, this statement conflicts with VA's understanding of tinnitus as the Court has determined that tinnitus is an independent disease rather than a mere symptom.  Fountain v. McDonald, No. 13-0540, 25 WL 510609, 9 (Vet. App. Feb. 9, 2015).  In addition, the examiner stated that tinnitus could be caused by numerous conditions that included ear pathology or drugs such as aspirin.  Yet, the examiner provided no further explanation on whether any of these potential causes were relevant to the facts of the Veteran's claim and the examiner did not discuss the basis she used to determine that the Veteran's active military service was not one of these causes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the July 2010 medical opinion is inadequate and a remand is required to obtain an addendum opinion.  

In addition, the record reflects that the Veteran receives treatment at the John D. Dingell VA Medical Center.  Updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the John D. Dingell VA Medical Center dated since February 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the preceding development is completed, return the claims file to the examiner that conducted the July 2010 VA examination.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current tinnitus manifested in service or is otherwise causally or etiologically related to his military service, including acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of tinnitus is significant.

In rendering an opinion, the examiner should note that VA treats tinnitus as an independent, stand-alone illness or disease rather than simply a symptom for VA compensation purposes.

The examiner also must address the following:  1) the Veteran's lay statements regarding in-service noise exposure to helicopters while stationed at a helicopter base; (2) the Veteran's report that he was hit in the head with a piece of iron approximately 10 years before the July 2010 VA examination; (3) the Veteran's account of falling down a hill and hitting his head; (4) the Veteran's reported history of being treated for ear infections a few times; (5) the Veteran's contention that his date of onset was a few years before the July 2010 VA examination.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


